Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Tommy W. Davis, Appellant                            Appeal from the County Court at Law of
                                                     Hopkins County, Texas (Tr. Ct. No. CV
No. 06-13-00005-CV        v.                         41189). Opinion delivered by Chief Justice
                                                     Morriss, Justice Carter and Justice Moseley
Northeast Texas Farmers Co-Op, Appellee              participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Tommy W. Davis, pay all costs of this appeal.




                                                     RENDERED MAY 8, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk